J-S54014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF DANIEL L.                 :   IN THE SUPERIOR COURT OF
    DESTEFANO                                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: ESTATE OF DANIEL                :
    DESTEFANO                                  :
                                               :
                                               :
                                               :   No. 72 WDA 2017

                     Appeal from the Order December 8, 2016
                In the Court of Common Pleas of Crawford County
                     Orphans’ Court at No(s): OC 2014-0146


BEFORE:      OTT, J., MOULTON, J., and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                               FILED NOVEMBER 15, 2017

        This appeal is brought by the “Estate of David [sic1] DeStefano” (“the

Estate”) from the order entered December 8, 2016, in the Court of Common

Pleas of Crawford County.         The orphans’ court’s December 8, 2016, order

resolved exceptions to the Master’s Report, which was issued after

objections were filed by the estate of the sole heir of Daniel DeStefano

(Decedent) to the First and Final Account, filed by Cindy Lou Baker,

Administratrix of the Estate of Daniel L. DeStefano (Administratrix). In this

appeal, the Estate challenges (1) the reduction of the commission of

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  This case is captioned in the orphans’ court as “In re: Estate of Daniel
DeStefano,” but the notice of appeal inadvertently misstates the first name
of the decedent. We have corrected the caption of this appeal.
J-S54014-17



Administratrix, (2) the reduction of the fee charged by Thomas Ruth,

Esquire, the attorney for the Estate, (3) the surcharge imposed on the

Administratrix for “loss on the sale of vehicle” and related storage fee, (4)

the surcharge imposed on the Administratrix for a tax preparation fee

charged by her business, H & R Block, and (5) the surcharge imposed on the

Administratrix for “the loss of the value of equipment.” Order, 12/8/2016.

Based upon the following, we quash this appeal.

      The facts and procedural history are fully set forth in the Orphans’

Court Opinion. See Orphans’ Court Opinion, 12/8/2016, at 1–4. Briefly, we

reiterate:

      Daniel L. DeStefano died on July 22, 2012. Letters of
      Administration for his estate were granted August 14, 2012 to
      Cindy Lou Baker by the Register of Wills of Crawford County.

      The decedent’s sole heir was his mother, Elizabeth I. DeStefano,
      who then died on March 10, 2013, and on September 25, 2013
      the Register of Wills of Blair County, Pennsylvania appointed her
      daughter, Jeanine Decker as the Administratrix of the Estate of
      Elizabeth I. DeStefano.

      On February 5, 2015 the Administratrix of the Estate of Daniel L.
      DeStefano filed a First and Final Account which accounted for the
      period from August 14, 2012 through January 5, 2015.

      On May 18, 2015 Jeanine Decker as the Administratrix of the
      Estate of Elizabeth I. DeStefano filed objections to the First and
      Final Account of the Administratrix of the Estate of Daniel L.
      DeStefano[.]

Orphans’ Court Opinion, 12/8/2016, at 1.




                                    -2-
J-S54014-17



      Following the filing of a Master’s Report, and the parties’ exceptions

thereto, the orphans’ court conducted oral argument and concluded, “It is

abundantly clear the Estate of Daniel L. DeStefano was mishandled by the

Administratrix and the attorney for the estate.” Id. at 3. Consistent with its

determination, the orphans’ court entered the order under appeal, reducing

the commission of the Administratrix of the Estate, reducing the fees of Mr.

Ruth, and imposing surcharges on the Administratrix.       The orphans’ court

ordered   Administratrix    and   Mr.   Ruth   to   make    repayments    and

reimbursements to the Estate, ordered Administratrix to pay the specified

surcharge amounts, and removed Administratrix from administering the

Estate and removed Mr. Ruth from representation of the Estate. See Order,

12/8/2016.

      At the outset, we consider the issue of standing of the Estate to bring

this appeal.   Pennsylvania Rule of Appellate Procedure 501 provides in

relevant part that “any party who is aggrieved by an appealable order, or a

fiduciary whose estate or trust is so aggrieved, may appeal therefrom.”

Pa.R.A.P. 501. Therefore,

      only a party who has been aggrieved by an appealable order
      may appeal to this Court. Pa.R.A.P. 501; Commonwealth v.
      Polo, 563 Pa. 218, 759 A.2d 372, 373 n. 1 (2000) citing In re
      Elliott's Estate, 388 Pa. 321, 131 A.2d 357, 358 (1957).

          This Court has consistently held that for purposes of
          Pa.R.A.P. 501, “[a] party is ‘aggrieved’ when the party
          has been adversely affected by the decision from which
          the appeal is taken. A prevailing party is not ‘aggrieved’
          and therefore, does not have standing to appeal an order

                                    -3-
J-S54014-17



            that has been entered in his or her favor." Ratti v.
            Wheeling Pittsburgh Steel Corp., 2000 Pa. Super. 239,
            758 A.2d 695, 700 (Pa. Super. 2000); see Clairton
            Corp. v. Chicago Title Ins., 438 Pa. Super. 488, 652
A.2d 916, 921 (1995); Green v. SEPTA, 380 Pa. Super.
268, 551 A.2d 578 (1988). Although a prevailing party
            may disagree with the trial court's legal reasoning or
            findings of fact, the prevailing party's interest is not
            adversely affected by the trial court's ultimate order
            because the prevailing party was meritorious in the
            proceedings below. Almeida v. W.C.A.B. (Herman
            Goldner Co.), 844 A.2d 642, 644 (Pa. Cmwlth. 2004);
            ACS Enters. v. Norristown Borough Zoning Hearing
            Bd., 659 A.2d 651, 654 (Pa. Cmwlth. 1995);
            Middletown Township v. Pa. Public Util. Com., 85 Pa.
            Cmwlth. 191, 482 A.2d 674, 685 (1984).

        In re J.G., 2009 Pa. Super. 217, 984 A.2d 541, 546 (Pa. Super.
        2009), appeal denied, 605 Pa. 715, 991 A.2d 313 (2010).

Estate of Pendergrass, 26 A.3d 1151, 1154 (Pa. Super. 2011).

        Instantly, the appeal is taken by the Estate.2 However, the Estate has

not been adversely affected by the orphans’ court’s December 8, 2016



____________________________________________


2
    The notice of appeal, filed by Mr. Ruth, reads:

        Notice is hereby given that the Estate of David [sic] DeStefano,
        captioned above [i.e., In Re: Estate of Daniel L. DeStefano, No.
        OC 2014–0146, Orphans’ Court] hereby appeals to the Superior
        Court of Pennsylvania from the order Entered in this matter on
        the 8th of December 2016.

        This Order has been entered in the docket as evidenced by the
        attached copy of the docket entry.

Notice of Appeal, 1/6/2017.




                                           -4-
J-S54014-17



order.3 To the contrary, the Administratrix and the attorney for the Estate

have    been    ordered     to   refund    the   Estate.   Importantly,   only   the

Administratrix and the attorney for the Estate are aggrieved by the order of

the orphans’ court.4 Accordingly, we quash the appeal.

       Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2017




____________________________________________


3
 In fact, “[t]here is no such legal entity as an ‘estate.’” In re Harrisburg
Tr. Co., 80 Pa. Super. 585,587 (1923).
4
  We note the position of Appellee that “Neither the Administratrix nor
Attorney Ruth have complied with Pa.R.A.P. 902 and 903(a), which require
that an aggrieved party file a notice of appeal in the lower court within thirty
(30) days of the issuance of an appealable order.” Appellee’s Brief at 11.



                                           -5-